DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 9, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuura et al. (hereinafter “Matsuura”), US Patent No. 6,175,351.
Regarding claim 1, Matsuura teaches an operation method of a display apparatus comprising a display portion provided with a pixel (fig. 1), wherein the display portion is configured to display a first-color image and a second-color image (figs. 9, 10; col. 17, line 47 – col. 19, line 45), the operation method comprising: a first period in which first image data and first data are written to the pixel (figs. 9, 10); a second period in which the first-color image 
Regarding claim 3, Matsuura teaches wherein the third period is shorter than the first period (fig. 10).
Regarding claim 4, Matsuura teaches wherein the display apparatus comprises a source driver (fig. 9, driver circuit 810), wherein the source driver is electrically connected to the pixel through a first data line (fig. 9, data scanning circuit 70), wherein the source driver is electrically connected to the pixel through a second data line (fig. 9, shift register 400), wherein the source driver is configured to generate the first image data and the first data (fig. 9 and accompanying text), and wherein in the first period, the first image data is written to the pixel through the first data line and the first data is written to the pixel through the second data line (figs. 9, 10 and accompanying text).
Regarding claim 9, Matsuura teaches wherein the pixel comprises a memory circuit and a display device, and wherein the memory circuit is electrically connected to the first data line and the second data line (fig. 9, data holding circuit 600).
Regarding claim 12, Matsuura teaches wherein the display device is a liquid crystal device (display apparatus 13).
Allowable Subject Matter
Claims 5-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific elements comprising the specific combination including a first, second and third-color image and twelve periods.
Claims 2, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests a wherein a reference potential is supplied to the pixel in the third period to generate the second image data in the pixel on the basis of the first image data and the first data and wherein the memory circuit comprises a first transistor, a second transistor, and a capacitor, wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the capacitor, wherein the other of the source and the drain of the first transistor is electrically connected to the first data line, wherein one of a source and a drain of the second transistor is electrically connected to the other electrode of the capacitor, and wherein the other of the source and the drain of the second transistor is electrically connected to the second data line.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622